Citation Nr: 1010048	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for right ear hearing loss with a 
noncompensable rating assigned effective January 24, 2006.

In February 2009, the Board remanded this issue for a current 
examination.  The case has been returned to the Board 
following completion of the examination.  


FINDING OF FACT

The Veteran has Level V hearing in his right ear and Level I 
in his left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, Tables VI, VIa and 
VII, Diagnostic Code 6100; § 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided VA audiological examinations and medical opinions 
detailing the level of his auditory impairment and the 
functional effects of this impairment in August 2006 and 
March 2009 for right ear hearing loss.  

The August 2006 examiner noted that the Veteran's right ear 
hearing loss and tinnitus caused the most difficulty when the 
Veteran was in the presence of background noise.  In the most 
recent examination the examiner noted that the Veteran's 
hearing loss would not have significant effects on his 
employment.  The Veteran has not reported additional 
functional effects of his hearing loss beyond that described 
by the VA examiners.  Therefore, the VA audiological 
examinations are adequate.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2009).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When impaired hearing is service-connected in only one ear, 
as in this case, the nonservice-connected ear will be 
assigned a Roman numeral designation for hearing impairment 
of I in order to determine the percentage evaluation from 
Table VII.  See 38 C.F.R. § 4.85(f).  Where, however, hearing 
loss in the non-service connected ear meets the criteria set 
forth in 38 C.F.R. § 3.385 (2009), compensation will be paid 
for the combination of service connected and non-service 
connected disability.  38 C.F.R. § 3.383 (2009).

Under the provisions of 38 C.F.R. § 3.385, hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition thresholds using the 
Maryland CNC Test are less than 94 percent.  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more,  the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86 (a).  When the pure tone 
thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 
(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

During the VA audiological examination in August 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
70
95
68
LEFT
45
40
55
75
54

Speech audiometry revealed speech recognition ability of 94 
percent in the right and left ears.  Mixed, moderate to 
profound hearing loss in the right ear was diagnosed and 
mixed, mild to severe hearing loss was diagnosed in the left 
ear.  

At his hearing the Veteran testified that his hearing loss 
was getting worse, as evidenced by the need to turn up the 
television and difficulties hearing.

At the second VA audiological examination in February 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
70
75
105
80
LEFT
45
40
55
80
55

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 94 percent in the left ear.  
Mixed, severe to profound hearing loss was diagnosed in the 
right ear and mixed, moderate to severe hearing loss was 
diagnosed in the left ear.  

With respect to the right ear, the greatest degree of hearing 
impairment was measured at the Veteran's February 2009 VA 
audiological examination.  The pure tone threshold average at 
that time was 80 decibels with a speech recognition score of 
80 percent.  This translates to Level V hearing impairment 
under Table VI.  

The Veteran's left ear hearing loss is not service-connected 
and therefore would generally be assigned a Roman numeral 
designation for hearing impairment of I in order to determine 
the percentage evaluation from Table VII.  See 38 C.F.R. 
§ 4.85(f).  Where, however, hearing loss is compensable in 
the service connected ear and in the non-service connected 
ear meets the criteria set forth in 38 C.F.R. § 3.385 (2009), 
compensation will be paid for the combination of service 
connected and non-service connected disability.  38 U.S.C.A. 
§ 1160(a)(3) (West Supp. 2009); 38 C.F.R. § 3.383 (2009).  
The Veteran's left ear auditory thresholds were above 40 
decibels at all four frequencies.  Therefore the criteria 
defining hearing loss have been met and compensation will be 
paid for the combination of the Veteran's right and left ear 
hearing loss.  

The greatest degree of hearing impairment of the left ear was 
also measured at the Veteran's February 2009 VA audiological 
examination.  The pure tone threshold average was 55 decibels 
with a speech recognition score of 94 percent.  This 
translates to Level I hearing impairment under Table VI.  

Level V hearing impairment in one ear and Level I hearing 
impairment in the other ear warrants a 0 percent rating under 
the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009).  Accordingly, an increased rating is not 
warranted.

The provisions of 38 C.F.R. § 4.86 provide an alternative 
means of rating hearing loss if, as in this case, there is 
evidence of exceptional patterns of hearing impairment.  
Specifically, when the pure tone thresholds at the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) are 
55 decibels or more, the Roman numeral designation for 
hearing impairment will be determined by using either Table 
VI or Table VIa, whichever results in the higher numeral.  

Applying the above results, which represent exceptional 
patterns of hearing impairment in the right ear, to the Table 
VIa chart, a puretone threshold average of 80 in the right 
ear will result in Level VII hearing for that ear.  The left 
ear does not show such exceptional patterns and so a Level I 
is still assigned for left ear hearing loss.  Applying these 
results to Table VI, Level VII in one ear and Level I in the 
other results in a noncompensable evaluation.

The Board notes that two private audiological examination 
reports dated May 2000 and January 2005 were also submitted 
in connection with this claim.  However, the reports contains 
only raw data and do not clearly designate a puretone 
threshold at 3000 hertz.  The reports also do not indicate 
whether the bone conduction or air conduction results were 
utilized and there is also no indication that the Maryland 
CNC standards were utilized in the speech discrimination 
evaluation.  These assessments, therefore, do not meet the VA 
audiological examination standards set by 38 C.F.R. § 4.85.  
Nevertheless, the reports indicate hearing loss in both ears 
less severe than the February 2009 VA examination recorded 
with results that would also warrant a noncompensable rating.  

The private records also pertain to the period prior to the 
effective date of service connection, and are of less 
probative value than the VA examinations, which show the 
severity of the disability during the period since service 
connection became effective.

The Board does not discount the difficulties that the Veteran 
has with his auditory acuity.  However, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  Based on the audiology studies of record, the 
criteria for an initial compensable rating for right ear 
hearing loss disability have not been met. 


Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's hearing loss is 
manifested by loss of hearing acuity, especially when in the 
presence of background noise, and complaints of difficulty 
hearing conversations.  The rating criteria are based on loss 
of hearing acuity and word recognition.  38 C.F.R. § 4.85.  
These manifestations are contemplated in the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disabilities.  Referral for consideration of 
extraschedular rating is, therefore, not warranted.

Therefore, the weight of the evidence is against the claim 
and it is denied.   
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 
(2009).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where 
a Veteran's service connected disabilities are rated less 
than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2008).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the Veteran has testified 
that he is employed.  He has not alleged, nor does the record 
show that the service connected hearing loss causes 
unemployability, either alone or combination with his other 
service connected disabilities.  There is, therefore, no need 
to further consider the issue of entitlement to TDIU.


ORDER

Entitlement to an initial compensable rating for right ear 
hearing loss is denied.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


